DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  
It is noted that paragraph [0040] on page 7 of the specification (as amended on 11/19/2021) states that “FIG. 2A shows a side view and FIG. 2B shows a cross sectional side view of a print cylinder and print shaft of the invention.”  However, in looking at Figs 2A and 2B, there are some discrepancies in the structure that is shown in the two Figures that make the structural relationships confusing.  In particular, it is unclear why the position of the second servomotor 228 changes between Fig 2A and 2B and why the structure of the mounting piece 226 looks noticeably different between the two Figures if both Figures are showing side views of the same structure as stated by applicant.  Appropriate correction and/or clarification is required.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the particular relationships of the servomotors, backslash gear, and rotational axis of the print cylinder as claimed in claims 3 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 9, line 12, it is suggested that the term “backslash gear 216” be deleted and replaced with the term --backslash gear 214-- to use consistent terminology throughout the disclosure.  Note the backslash gear was previously designated reference numeral 214 in line 1 of paragraph [0046] on page 8 of the specification.  
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
With respect to claim 1, it is suggested that the term “the position” in line 7 be deleted and replaced with the term –a position—since no position of the cylinder was previously recited.    
With respect to claim 3, it is suggested that the term –the-- be inserted before “print cylinder” in line 3 to correct an obvious grammatical error. 
With respect to claim 4, it is noted that this claim is dependent upon itself, which is improper.  It appears from the context of the claim language that claim 4 was intended to depend upon claim 3.  Additionally, it is suggested that the term “inner inner” in line 1 be deleted and replaced with –inner—to correct an obvious grammatical error.  Also, it is suggested that the term “reciprocable” in line 2 be deleted and replaced with the term “reciprocal” since it does not appear that the term “reciprocable” is a word.  Additionally, it is suggested that the term “shaft member” in lines 2 and 3 be deleted and replaced with –shaft—since no “shaft member” was previously recited. Note that consistent terminology should be used throughout the claims.    
With respect to claim 5, it is suggested that the term “servomoted” in line 2 be deleted and replaced with –servomotor—to correct an obvious typographical error. 
With respect to claim 6, it is suggested that the term “servomoted” in line 2 be deleted and replaced with the term –servomotor—to correct an obvious typographical error. Also in line 2, it is suggested that the term “a” be deleted since it appears to be a typographical error.    Additionally in line 3, it is suggested that the term “the angular orientation” be deleted and replaced with –an angular orientation—since no angular orientation was previously recited in the claims.  Additionally, it is suggested that the phrase “the angular adjustment servomotors are” in line 4 be deleted and replaced with –the angular adjustment servomotor is—since only an angular adjustment servomotor is previously recited.  
With respect to claim 10, it is suggested that the term “inner inner” in line 1 be deleted and replaced with –inner—to correct an obvious grammatical error.  Also, it is suggested that the term “reciprocable” in line 2 be deleted and replaced with the term “reciprocal” since it does not appear that the term “reciprocable” is a word.  Additionally, it is suggested that the term “shaft member” in lines 2 and 3 be deleted and replaced with –shaft—since no “shaft member” was previously recited. Note that consistent terminology should be used throughout the claims.    
With respect to claim 11, it is suggested that the term “servomoted” in line 2 be deleted and replaced with –servomotor—to correct an obvious typographical error. 
With respect to claim 12, it is suggested that the term “servomoted” in line 2 be deleted and replaced with –servomotor—to correct an obvious typographical error. Also in line 2, it is suggested that the term “a” be deleted since it appears to be a typographical error.    Additionally in line 3, it is suggested that the term “the angular orientation” be deleted and replaced with –an angular orientation—since no angular orientation was previously recited in the claims.  Additionally, it is suggested that the phrase “the angular adjustment servomotors are” in line 4 be deleted and replaced with –the angular adjustment servomotor is—since only an angular adjustment servomotor is previously recited.  
With respect to claim 13, it is noted that this claim is missing a period at the end of the sentence.  Therefore, it is suggested that a period be added after the term “misregistration” in line 2 to correct an obvious typographical error.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the term “backslash gear” is somewhat unclear in meaning because that is not a term recognized in the art.  In particular, it is not clear what a “backslash” gear is.  It is noted that gearing is often associated with a phenomenon called backlash but it is an undesired effect of gearing and there are known gears called anti-backlash gears.  However, applicant is claiming a “backslash” gear and this is not clear in scope or meaning.  Note that the description of the gear in the specification in paragraphs [0018] and [0046] appears to be describing a helical gear.  The use of the term “backslash” renders the claim confusing and unclear.   
With respect to claim 3, the claim language is unclear in meaning and scope because it is not clear how the backslash gear is located between the first servomotor and the second servomotor “in relation to a rotational axis of the print cylinder.”  In particular, in looking at Figures 2A and 2B, it appears that the first servomotor 212 is coaxial with the rotational axis of the print cylinder 202 and therefore it is not clear how the backslash gear 214 is “located between the first servomotor 212 and the second servomotor 228 in relation to a rotational axis of the print cylinder 202.”  Thus it is not clear what particular structural relationship the applicant is intending to define with this claim language.   
With respect to claim 9, the claim language is unclear in meaning and scope because it is not clear how the first servomotor and the second servomotor are located on a common side of the backslash gear “in relation to a rotational axis of the print cylinder.”  In particular, in looking at Figures 2A and 2B, it appears that the first servomotor 212 is coaxial with the rotational axis of the print cylinder 202 and thus is it is not clear how the first servomotor 212 and the second servomotor 228 are “located on a common side of the backslash gear 214 in relation to a rotational axis of the print cylinder 202.” Thus it is not clear what particular structural relationship the applicant is intending to define with this claim language.   
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (US 2012/0216689 A1) in view of Zhang (EP 2 409 837 A1).
With respect to claim 1, Cochran et al. teach an apparatus for printing onto cylindrical structures 80-89 comprising: 
a plurality of inker devices 25 each comprising a print cylinder 20 and one or more  servomotors (see paragraph [0065]-[0066], [0073]) for adjustably controlling the position or orientation of a print cylinder 20 (see paragraph [0073]); 
a blanket device 10 comprising a plurality of print blankets 12, in which the blanket device is configured to bring each print blanket into contact with the print cylinders 20 to transfer ink from the print cylinders 20 to the print blanket 12, and to bring each print blanket 12 into contact with a cylindrical structure 80-89 to achieve printing thereon; 
a transporter 30, 33 for transporting the cylindrical structures 80-89 into and out of contact with the print blankets; and 
an automatic print correction system comprising a print inspection device 90 for detecting a misregistration of ink transferred from one or more of the print cylinders onto a print blanket (note Cochran et al. teaches that the print inspection device can detect print faults by inspecting the printed image for variation in the printed pattern (such as color, voids, lightness, darkness, missing colors, blurriness, readability, clarify, color specifications, etc. (para [0046])) and identifying faults including process variation, drift anomalies, color accuracy, and all types of defects (paragraph [0060]) associated with the machine parts such as the printing blankets, inkers, printing cylinders, etc.  Note that misregistration is defined as “a printing defect in which the separate colors of the print image are not correctly positioned, resulting in a blurred image.”  Thus the print inspection device of Cochran et al. is considered to be detecting a “misregistration” of ink as recited.), and
a controller 100, 108 for controlling the one or more servomotors to correct the fault in response to data received from the print inspection device (paragraph [0066] and [0073]).  
Cochran et al. is silent with respect to the details of the print cylinder construction and whether it includes a print shaft having an outer shaft disposed about an inner shaft with the print cylinder being attached to a first end of the print shaft and the servomotor being located at the second end of the print shaft distal from the first end and operably joined thereto.  However, Zhang teaches an automatic register device for a cup printing machine including a print cylinder 8 mounted on one end of a print shaft (4, 7, Fig. 2) while a motor 18, 23 is mounted (at least indirectly) on a second end of the print shaft distal from the first end (Fig. 2), the print shaft including an outer shaft 7 disposed about an inner shaft 4, the print cylinder construction allowing for axial, circumferential and pressure adjustment of the print cylinder for improved registration of the print image.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the print cylinder shaft/motor arrangement of Zhang in the can decorator print cylinder/servomotor configuration of Cochran et al. to allow for automatic axial, circumferential, and pressure adjustment of the print cylinder based upon data received from the print inspection device for improved registration of the print image without requiring any stoppage of the printing machine.    
With respect to claim 2, to the extent that the claim language is clear in meaning (see the 35 USC 112 rejection above), note the print shaft of Zhang includes a “backslash” gear 11 located between the first end and the second end of the print shaft 7, 4 as recited.  See Figures 1-2. 
 With respect to claim 3, to the extent that the claim language is clear in meaning (see the 35 USC 112 rejection above), note the apparatus of Zhang includes two motors 18, 23 with the backslash gear 11 being located between the first servomotor 23 and second servomotor 18 in relation to a rotational axis of the print cylinder 8.  See Figures 1-2.
With respect to claims 4 and 10, note the print cylinder shaft arrangement of Zhang includes the inner shaft 4 reciprocal within the outer shaft 7, wherein the first motor 23 moves the inner shaft within the outer shaft as described in paragraphs [0019] and [0026].         
With respect to claims 5-6 and 11-12, again note that the provision of a plurality of servomotors for controlling various structures in a can decorator based on feedback from a can inspection device is well known in the art as exemplified by the teaching of Cochran et al. in paragraphs [0054], [0066], and [0073]. Furthermore, note Zhang teaches one (23) of the first motor 23 and the second motor 18 is a longitudinal adjustment motor which adjustably controls a longitudinal position of a respective print cylinder and one (18) of the first motor and second motor is an angular adjustment motor which adjustably controls the angular orientation of the print cylinder about its rotational axis.  See paragraphs [0019]-[0020] and [0026]-[0027] of Zhang.  Thus, the combined teachings of Cochran et al. and Zhang render obvious the apparatus as recited.  
With respect to claims 7 and 13, note that Cochran et al. teach the print detection device primarily inspects the printed cylindrical structures (i.e., the cans) to detect a fault and/or misregistration but also teaches that it is well known in the art to inspect the print blanket for detection of faults in paragraph [0013].  
With respect to claims 8 and 14, note Cochran et al. teach the print detection device comprises a camera.  See Figures 3A-3B and paragraph [0068] of Cochran et al.   
With respect to claim 9, to the extent that the claim language is clear in meaning (see the 35 USC 112 rejection above), note the apparatus of Zhang includes two motors 18, 23, wherein the second motor 18 and the first motor 23 are located on a common side of the backslash gear 11 in relation to a rotational axis of the print cylinder 8.  See Figures 1-2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 10,675,861 B2 (hereafter referred to as US ‘861). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass an apparatus for printing onto cylindrical structures comprising a plurality of inker device include a print cylinder with a print shaft comprised of inner and outer shafts, a first servomotor connected to the print cylinder shaft for controlling the position or orientation of the print cylinder, a blanket device with a plurality of blankets, a transporter, and an automatic print correction system including a print inspection device and a controller as recited.
With respect to claim 1, note claims 6 and 15 of US ‘861.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 10,675,861 B2 in view of Zhang (EP 2 409 837 A1).
With respect to claim 2, note claims 6 and 15 of US ‘861 teach the apparatus as recited with the exception of including a backslash gear located between the first and second end of the print cylinder shaft as recited.  However, Zhang teaches it is well known in the art to provide an arrangement for positional adjustment of the print cylinder including a print cylinder, print shaft and backslash gear located between the first and second end of the shaft. See Figures 1-2 of Zhang which show a backslash gear 11 located between the first and second ends of a print shaft 7, 4.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the apparatus of claims 6 and 15 with a backslash gear arranged on the print shaft as recited to allow for automatic and controlled adjustment of the cylinder in the longitudinal and/or angular orientation directions.  

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11 and 16 of U.S. Patent No. 11,130,331 B2 (hereafter referred to as US ‘331). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass an apparatus for printing onto cylindrical structures comprising a plurality of inker device include a print cylinder with a print shaft comprised of inner and outer shafts, a first servomotor connected to the print cylinder shaft for controlling the position or orientation of the print cylinder, a blanket device with a plurality of blankets, a transporter, and an automatic print correction system including a print inspection device and a controller as recited.
With respect to claim 1, note claims 5 and 11 of US ‘331.
With respect to claim 2, note claim 16 of US ‘331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Efner et al. (WO 2022/182848 A1) and Izume (US 2016/0229198 A1) each teach a can decorator system including motors for adjusting the decorator structure having similarities to the claimed subject matter that are readily apparent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 30, 2022